Case 14-08480   Doc 52   Filed 01/21/19 Entered 01/21/19 10:52:15   Desc Main
                           Document     Page 1 of 4
Case 14-08480   Doc 52   Filed 01/21/19 Entered 01/21/19 10:52:15   Desc Main
                           Document     Page 2 of 4
 Case 14-08480      Doc 52   Filed 01/21/19 Entered 01/21/19 10:52:15              Desc Main
                               Document     Page 3 of 4




                                          Certificate Number: 14912-ILN-DE-032184885
                                          Bankruptcy Case Number: 14-08480


                                                          14912-ILN-DE-032184885




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on January 21, 2019, at 10:05 o'clock AM EST, Stephanie Hurt
completed a course on personal financial management given by internet by 001
Debtoredu LLC, a provider approved pursuant to 11 U.S.C. § 111 to provide an
instructional course concerning personal financial management in the Northern
District of Illinois.




Date:   January 21, 2019                  By:      /s/Jai Bhatt


                                          Name: Jai Bhatt


                                          Title:   Counselor
 Case 14-08480      Doc 52   Filed 01/21/19 Entered 01/21/19 10:52:15              Desc Main
                               Document     Page 4 of 4




                                          Certificate Number: 14912-ILN-DE-032184884
                                          Bankruptcy Case Number: 14-08480


                                                          14912-ILN-DE-032184884




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on January 21, 2019, at 10:05 o'clock AM EST, Michael Hurt
completed a course on personal financial management given by internet by 001
Debtoredu LLC, a provider approved pursuant to 11 U.S.C. § 111 to provide an
instructional course concerning personal financial management in the Northern
District of Illinois.




Date:   January 21, 2019                  By:      /s/Jai Bhatt


                                          Name: Jai Bhatt


                                          Title:   Counselor
